In this proceeding to discipline respondent, an attorney, upon charges of misconduct, respondent has submitted an affidavit dated February 27, 1979 in which he tenders his resignation as an attorney and counselor at law. Respondent was admitted to the Bar by this court on June 16, 1965. The petition alleged three allegations of professional misconduct against respondent. Under these three specifications, respondent was accused, inter alia, of issuing a check to his client in the amount of $7,900, which check was returned for insufficient funds; converting said $7,900 to his own use and failing to account for $1,900 of said funds; after receiving $2,750 from a real estate broker to hold in escrow, the transaction was terminated and respondent converted said money to his own use and failed to account for $1,750 of said moneys; after being retained by the seller of real property, failing to hold $1,000 in escrow after the closing did not take place and converting said sum to his own use; after being retained by another seller of real property, respondent converted to his own use the $2,000 down payment which he was to hold in escrow; after being retained by still another seller of real property, respondent converted to his own use the $2,000 down payment he was holding in escrow; after being retained to represent the purchaser of real property, respondent converted to his own use $350 which he was to hold in escrow; commingling his personal funds with clients’ moneys and failing to co-operate with the Grievance Committee of the Queens County Bar Association and the petitioner Grievance Committee in their respective investigations of complaints. The respondent states in his affidavit that the resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress; that he is fully aware of the implications of submitting his resignation; and he acknowledged that he could not successfully defend himself on the merits against all of the charges which are comprehended by the petition in this proceeding. Under the circumstances herein, respondent’s resignation as a member of the Bar *922is accepted and directed to be filed; and it is ordered that respondent’s name be struck from the roll of attorneys and counselors at law effective forthwith. Mollen, P. J., Hopkins, Damiani, Titone and Martuscello, JJ., concur.